Citation Nr: 1824546	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-47 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected left thumb extensor pollicis longus rupture secondary to status-post left thumb volar plate injury with repair (left thumb disability), prior to August 23, 2012, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied a rating in excess of 10 percent for a service-connected left thumb disability.  By an October 2012 rating decision, the RO assigned a 30 percent rating to the Veteran's service-connected left thumb disability, effective August 23, 2012.

In December 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1. Prior to August 23, 2012, effective December 18, 2008,  resolving all doubt in favor of the Veteran, his service-connected left thumb disability was manifested by symptoms of amputation of the thumb at the metacarpophalangeal joint or through the proximal phalanx.  

2. Since August 23, 2012, the Veteran's service-connected left thumb disability has not been manifested by symptoms of amputation of the thumb with metacarpal resection.



CONCLUSIONS OF LAW

1. Prior to August 23, 2012, effective December 18, 2008, the criteria for a 30 percent rating, and no more, for a service-connected left thumb disability have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.2, 4.3, 4.68, 4.71a, Diagnostic Codes (DC) 5152, 5224, 5228 (2017).

2. Since August 23, 2012, the criteria for a rating in excess of 30 percent for a service-connected left thumb disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.2, 4.3, 4.68, 4.71a, DCs 5152, 5224, 5228 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C. § 1155.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id.  

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Veteran's left thumb disability was rated under DC 5228 at the time of the June 2009 rating decision on appeal, and under DC 5152 at the time of the October 2012 rating decision that granted him a 30 percent rating.  38 C.F.R. § 4.71a, DCs 5228, 5152.

Under DC 5228, contemplating limitation of motion of the thumb, for both the major and minor hands, a noncompensable rating is warranted with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, a 10 percent rating is warranted with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and a maximum 20 percent rating is warranted with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

Also applicable in the present appeal is DC 5224, contemplating ankylosis of the thumb.  Under DC 5224, for both the major and minor hands, a 10 percent rating is warranted for favorable ankylosis of the thumb, and a maximum 20 percent rating is warranted for unfavorable ankylosis of the thumb. 38 C.F.R. § 4.71a, DC 5224.

A note to DC 5224 indicates that the rater shall also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  In doing so, in evaluating ankylosis of the thumb:  (i) if both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate such as amputation at the metacarpophalangeal joint or through the proximal phalanx;  (ii) if both the carpometacarpal and interphalangeal joints are ankylosed, evaluate such as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate such as unfavorable ankylosis; and (iv) if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, evaluate such as favorable ankylosis.  Id.

DC 5152, contemplating amputation of the thumb, for the major hand, applicable to this appeal as the Veteran's service-connected left thumb disability involves his major hand; a 20 percent rating is warranted for amputation of the thumb at the distal joint or through the distal phalanx.  A 30 percent rating is warranted for amputation of the thumb at the metacarpophalangeal joint or through the proximal phalanx, and a maximum 40 percent rating is warranted for amputation of the thumb with metacarpal resection.  38 C.F.R. § 4.71a, DC 5152.

On VA examination in February 2009, conducted by a private provider, the Veteran described his pertinent medical history as it related to his left thumb disability and reported that he was left-handed.  He complained of pain and weakness, and asserted that he could barely use his left hand.  On physical examination, he demonstrated difficulty tying shoelaces, fastening buttons, and picking up and tearing a piece of paper with the left hand.  His left hand fingertips could approximate the proximal transverse crease of the palm.  He demonstrated moderately reduced left hand strength.  There was no distance reported as measured between the left thumb pad and the fingers, with the thumb attempting to oppose the fingers. The examiner provided range of motion measurements of the right and left thumbs together, as the same. 

On VA examination in August 2010, conducted by a private provider, the Veteran reported immobility, stiffness, and pain in the left hand, sharp, aching, and tingling, exacerbated by movement or use, relieved by rest, pain medication, stretching, and heat.  On physical examination, he demonstrated difficulty tying shoelaces, fastening buttons, and picking up and tearing a piece of paper with the left hand.  His left hand fingertips could approximate the proximal transverse crease of the palm.  There was no distance reported as measured between the left thumb pad and the fingers, with the thumb attempting to oppose the fingers.  The examiner provided range of motion measurements of the right and left thumbs together, as the same, no ankylosis was noted.  The examiner reported that the effect of such on the Veteran's usual occupation was none, as he reported that he was a full-time student with no usual occupation since discharge.  

During a January 2011 hearing before a Decision Review Officer (DRO), the Veteran complained of discomfort, severe pain, weakness, and limitation of activities.  He reported difficulty with driving, brushing his teeth, and attempting only a small amount of writing.  He asserted that he could not participate in sports or lift weights, or maintain his vehicles.  He reported the use of pain medication.  He reported that his pain limited his ability to perform duties at work, or write during school.

Of record is a January 2011 statement from the Veteran's school, informing him that he had been approved for special accommodations, including extended time for exams, access to a computer during exams, access to assistive technology, and access to note-takes for classroom lectures.

On VA examination on August 2012, a private provider completed a VA Disability Benefits Questionnaire (DBQ) to determine the severity of the Veteran's left thumb disability, which required that the examiner specifically consider the symptoms of a disability as contemplated by the rating criteria.  The Veteran complained of numbness, tingling, pain, fatigue, and loss of use or movement of the left thumb, and an inability to use his left hand.  The Veteran reported that he used thumb support when he had to do work or anything with the left thumb that required any use of force.

On physical examination, there was a gap of more than two inches between the left thumb pad and the fingers, with the left thumb attempting to oppose the fingers, with pain beginning at less than one inch.  After repetitive use, the Veteran demonstrated additional functional impairment, including less movement, weakness, incoordination, pain, and deformity.  After repetitive use, there was again a gap of more than two inches between the left thumb pad and the fingers, with the left thumb attempting to oppose the fingers.  There was ankylosis of the left thumb, with the carpometacarpal and interphalangeal joints ankylosed, in rotation or angulation.  The examiner reported that the Veteran demonstrated limitation when making fist, the thumb function affected the other fingers as the thumb had lost its grip, grab, and pinching strength, and the other fingers tried to compensate, unsuccessfully.  The examiner reported that the Veteran's functioning was not so diminished that amputation with prosthesis would equally serve him.  The examiner reported that the Veteran's disability impacted his ability to work in that he needed hand and/or thumb support to do any type of work, and he could not make a full fist as the thumb joint was fixed.  His ability to grip, grab, and pinch with the left thumb was lost.

During his December 2017 Board hearing, the Veteran asserted that he was satisfied with the 30 percent rating currently assigned to his left thumb disability, however, he believed such should be in place during the entire appeal.  He asserted that the symptoms reported on VA examination in August 2012 were present during the entire appellate period.  The Veteran did not limit his appeal to a rating of 30 percent for the appellate period, as he and the VLJ specifically discussed that it would be prudent to make certain that the 30 percent rating was correctly applied, considering his major hand.

The Veteran has demonstrated a gap of more than two inches between the left thumb pad and the fingers, with the thumb attempting to oppose the fingers, warranting a 20 percent rating, the maximum provided, under DC 5228.  38 C.F.R. § 4.71a, DC 5224.  However, he has been diagnosed with unfavorable ankylosis of the left thumb, and such warrants a 20 percent rating, the maximum provided, under DC 5224.  38 C.F.R. § 4.71a, DC 5224.  As the rater using DC 5224 shall also consider whether evaluation as amputation is warranted, the Board has considered that the VA examiner described the Veteran's ankylosis of the left thumb as involving the carpometacarpal and interphalangeal joints, ankylosed, in rotation or angulation of a bone, and such shall be rated as unfavorable ankylosis and amputation at the metacarpophalangeal joint or through the proximal phalanx.  Id.

Based on the above, applying DC 5152, contemplating amputation of the thumb, for the major hand, a 30 percent rating is warranted for amputation of the thumb at the metacarpophalangeal joint or through the proximal phalanx.  No party asserts, and there is no evidence, that the Veteran's left thumb disability is manifested by symptoms of amputation of the thumb with metacarpal resection, which is contemplated by DC 5152 for a 40 percent rating, the maximum provided, in the major hand.  38 C.F.R. § 4.71a, DC 5152.  Thus, a rating in excess of 30 percent is not warranted. 

The Board has considered, as noted above, DC 5224 and its directive to raters to 
consider whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R.       § 4.71a, DC 5152.  The Board has also considered the Veteran's functional loss with repeated use and during flare ups.  See 38 C.F.R. §§ 4.40, 4.45 (2017).  However, such are not applicable in the present appeal, the Veteran is not eligible for additional evaluation, as he is already in receipt of the rating for amputation of the left thumb, as if the thumb were amputated, performed at the elective level.  Under the "amputation rule" the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  

While the balance of the Veteran's symptoms reported that warrant the 30 percent rating currently assigned, the Board finds that, resolving all doubt in favor of the Veteran, that such should be in place during the entire appeal, related to his December 18, 2008 claim.  There is no indication that the symptoms reported and found on clinical examination in August 2012 represent a worsening of his symptoms only since August 2012.  It is significant that the two prior VA examinations, conducted in February 2009 and August 2010, did not include a DBQ.  The examiner was thus not asked to specifically consider the symptoms of a disability as contemplated by the rating criteria.  The August 2012 DBQ was more thorough and addressed the rating criteria more clearly.  It does not seem a reasonable conclusion that the Veteran presented almost without any ratable symptoms during VA examinations in February 2009 and August 2010 and then appeared with such severe symptoms in August 2012.  

The Board thus finds that a rating of 30 percent, and no more, is warranted prior to August 23, 2012, effective the date of the Veteran's December 18, 2008, claim, however, a rating in excess of 30 percent, for any time during the appeal, is not warranted.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating of 30 percent, and no more, for service-connected left thumb extensor pollicis longus rupture secondary to status-post left thumb volar plate injury with repair, prior to August 23, 2012, effective December 18, 2008, is granted.

Since August 23, 2012, a rating in excess of 30 percent for service-connected left thumb extensor pollicis longus rupture secondary to status-post left thumb volar plate injury with repair is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


